 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DE’SHAWN DEKKERIO DEAN,                           No. 2:18-cv-01287-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    J. ROBERTSON,
15                       Respondent.
16

17          Petitioner De’Shawn Dekkerio Dean (“Petitioner”), a state prisoner proceeding pro se, has

18   filed an Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On April 20, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within twenty-one days. (ECF No. 35.) Neither

24   party has filed objections to the findings and recommendations.

25          The Court has reviewed the file under the applicable legal standards and finds the findings

26   and recommendations to be supported by the record and by the magistrate judge’s analysis.

27          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

28   considered whether to issue a certificate of appealability. Before Petitioner can appeal this
                                                       1
 1   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 2   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 3   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 4   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

 5   appealability indicating which issues satisfy the required showing or must state the reasons why

 6   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

 7   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

 8   jurists of reason would find it debatable whether the district court was correct in its procedural

 9   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

10   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

11   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the

12   Findings and Recommendations (ECF No. 35), the Court finds that issuance of a certificate of

13   appealability is not warranted in this case.

14           Accordingly, IT IS HEREBY ORDERED that:

15           1. The Findings and Recommendations filed April 20, 2021 (ECF No. 35), are

16   ADOPTED IN FULL;

17           2. Petitioner’s First Amended Petition (ECF No. 29) is DENIED; and

18           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

19   2253.

20           The Clerk of the Court is directed to close this case.
21           IT IS SO ORDERED.

22   DATED: July 1, 2021

23

24

25                                            Troy L. Nunley
                                              United States District Judge
26
27

28
                                                         2
